Detailed Action
The following is a non-final rejection made in response to claims received on March 18th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “about”, in its current context in the claims, is a relative term that renders the claims indefinite. 
Paragraph [0032] states that “the term "about" is used to indicate that a value includes the inherent variation of error for the device, the method being employed determine the value, or the variation that exists among the study subjects.” That understanding of the term does not make usage of the term in the claims any more definite.
In claims 3 and 4, the Applicant further defines the invention of claim 1 by claiming that the reliefs are “about equal”. Aside from the fact that it is unclear what about the reliefs are considered to be equal, either they are equal or they are not. There is no basis to reasonably determine what the claim considers to be “about equal” as it presently constructed. In claim 10, the Applicant asserts that the compaction rod of claim 1 has a diameter “of about the diameter of a projectile aperture in the ammunition cartridge”. Again, there is no basis to reasonably determine what the claim considers to be “about the diameter of a projectile aperture” as it is presently constructed. Furthermore, there is no antecedence basis for the “first relief” in claims 3 and 4.
Claims 3, 4, 6, and 7 are also considered to be indefinite because they appear to compare the claimed reliefs as being “about equal”, “not equal” or “different” without any mentioning of what about the reliefs is being compared. It is unclear what the Applicant is claiming. 
Further amendment is required for compliance with this section.
Allowable Subject Matter
Claims 1, 2, 5, 8, 9, 11-18 are allowed.
Claims 3, 4, 6, 7, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641